Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is indefinite because it is not clear whether “the external gas” recited in line 3 is the gas recited in line 8 of parent claim 1 or another gas.  Claim 5 is indefinite by virtue of its claim dependency upon indefinite claim 4.

Allowable Subject Matter
Claims 1-3 and 6-20 are allowed.
Claims 4-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 is allowed because the prior art fails to  teach or fairly suggest an electronic device comprising: an image sensor including at least one grid structure that extends in rows and columns of a pixel array including a plurality of imaging pixels and is structured to separate the imaging pixels from one another to provide optical isolation between two adjacent imaging pixels; a grid shutter coupled to the grid structure and configured to allow a gas to enter the grid structure by opening a passage for the gas or block the gas from entering the grid structure by closing the passage in the grid structure; and a gas detection controller configured to identify the gas flowing into the grid structure based on an image that is acquired by the image sensor when the passage for the gas in the grid structure is opened to allow the gas to be present in the grid structure.
	Claims 2-3 and 6-19 are allowed and claims 4-5 would be allowable as noted above by virtue of their claim dependency upon allowed claim 1.
Claim 20 is allowed because the prior art fails to  teach or fairly suggest an electronic device comprising: an image sensor including at least one grid structure disposed between color filters contiguous to each other and including a void space structured to receive and temporarily hold external gas; and a gas detection controller configured to identify the external gas flowing into the void space of the grid structure based on an image that is acquired by the image sensor in a situation in which the grid structure is holding the external gas in the void space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The references made of record disclose electronic devices of general interest.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/               Primary Examiner, Art Unit 2878